                               #**NAN, tRAVfs                                                       & L*rqccRtrA,                                  r-r-c
                           A?T#ftNilYS ET LAW
         ,etri n e h4 s1$ai lj *81,..   !.lai k&,                                                                           iS, *iJill,",frgs C$di6t S#:l* l?-i*
         iltvj {*rf & l';av i'iafrpsilita                                                                                         fiev6d.t1 4ras,Sacnasd{s *   li   ?5

         i4+rt$: !l1n$$   )t   - l:irJa/ I ail *    4   p{,                                                                                 iiii-r iSl$j 9f i"l$f9
         w.$i {ig{}ndi.c'fr                                                                                                                tIXr i9i8j   9?t'$870




 1,'i   A df; :{*IiFY C; r*]"ts { } f                         E{   AILl},i    {;
 AHI} 1{f,{}LJLAR &{AIL                                                               5q1'{ TeLt 11Bq e}5$ *Et}{]          6?


$*atjar:ri:: IJ. C*mp+, Esq", Sp*ei*l Adrcj:nistrat*r                                     *f   the L,srate <l{\}valford   t}'1*
90 il:irig* Street, Suite 1*ti
tiestbrt,r:k, t'ffl {}4fi92



                  NSTT{H *F }I{#XTGA#SR'S XISHT TO CURE
   THIS IS AN ATTBh{P? TS CSLLECY A &E.S?. A]vY INFORMATTSN SBTAINHD
                     \X/&L SE U*E} $'(}KTHAT PURFOSET                                                                                       ?




            Fr*pc*i               Address:                          tt*4    illakrs }{*ad, Litckfieid, h,{E t14350
            l.,*:an Number;                                         iJl;tt*?s1?3*
            Fa:'':::el:t          ***       Ilatcr                 .iul','   1.2gtt

Ilear M*rtgag*::

          'l'his letrer is being sent by l}:r:r:.a*. Graves & i.,orrg*:ia, l,LC, *s Att*rney i-u Fact atrcl ageni
trsr tbe $ervirer and I'I*rtgagce, I)**l:afi, Graves & Langoda, LLC i* aurl:orized t* send this rr*uce
by an<l c:: bei:ali *f tJ:* Sr*-icei:* Seler:e Financ*. 1.P, the M*ttgager, li'ilmi*gtrm Savirrgs Fund
Sr:c:et'l, FSt], dib;'a Christia*a Tnrst, noi inclir..idually bur as trustef for Fretjurr! &'fortgage
;1r<luisiti*r:'I'ru$t a::d tl:e *w*ei:/I$'estct, \X'ih:rmgton Sal.ings Futd Society, F'SB, dlbla
C]:ristiana'tr"ru-ct, Gr:t iftdividually bur as arusfee for Pre*um &{*ttgag* Acqursitir:a'}itust pursuailt to
th* ter*:.c r:f thr, subj*cr ]{lrte, &f*rtgage a*<3 li*e ?4, Sec, $tl X"

           Y*ur l*at: is i* d*fauir fct failurr ra rnake palrmeflts of priacipal *nd i*tetest 'tx4ren due, TLis
rieii:rq:"1*::rv rrl?r*sc:1{* a i:tcaci: r:f the }-'iore and &lortgage i* far'*r r:f &{*rtgage Eiecttr:ruc
l{*gisrrati*x STstems, L:c., *s ri:rrri:ree iar }{atic:rstar iv{+rtgage I-.LC, dl}:/a Greeniigirr i-r:+*-o LI"C
its sueces,$*re *nd assrgrs$ {it h'{frits} datcrl l}ec*mber tr3,2013 and rec*r*led in tbe Ken*ei:ec
ilr:utty llegi-"*":' *f l)eeds in Book 11654, Page 3SS. Tlei* fu'rn is re$ing on inf*ri::rrion nr:ovideci by
the -{en'icer. 3f y*u ar* ira Eankg:p{cy ** aeceived a Bankruptcy dix*harge cf this clebt, this
lett*r is fiilt afi fittrrnpt te *o$ee{ th* debt, bart uotice of possihle enfnrcement of cur lien
agaix*t thr caiiatetatr prop*rtv, Y*r: lsave nr: prr*onal iiahilit"v *n this dei:t"




                                                                                                                                                                         J
    WALZ
    CERTIFIED
                       '",,    IIIALZ                                         FOHM #i15663 VERSION: E01'19




    MAILER@


                                                                                                                                    1r{li|{ Ttbb             lluq       e15E 88[0 s?
                                        Benjamin P. Campo, Esq.. Special Administrator
                    Label #1
                                        of the Estate of Walford Dyer                                                           lftilhe                      $',1.o5
                                        90 Bridge Street, Suite 100                                                           Receipl(Hanlcopy) $                                r[3\zr
                                        Westbrook, ME 04092                                                       ul
                                                                                                                  z           Reoeipt(Befiuic) $
                                                                                                                  J
                                                                                                                  o             Irlail Resfr icbd lhlirery   $
                                                                                                                  E
                                                                                                                  F
                                       Benjamin       P. Campo. Esq..          SpecialAdministrator                                                          $   .b5
                                                                                                             of
                                                                                                                  fi                 ailh                    $   1.1 o
                  Label #2
                                                          100
                                       90 Bridge Srreet, Suite
                                                                                                                  f;
                                       \L'estbrook. ME 04092                                                      F

                                                                                                                  I
                                       Benjarnin P. Campo. Esq.. Special Adrninistrator of
                  Label #3             tlie Estate of \\alford Drer
                                       90 Bndse Srreer. Suite 100
                                       \\'estbrook. \{E 0-+091                                                                        CS/MK Whlford Dler
                                                                                                                                      53062


A       FoLDANDTEARTHISwAY..+                       oPTIoNAL
                               Label #5 (OPTIONAL)
                                                                                                                       Label #7 - Certified Mall Adicle Number
        r!
        d(l

        H
        t3
        E(l
        c(l
        EI
        rl
        rl
        ru

        r:                             Label #6 - Return Receipt Bareode (Sender,s Record)
        g
        tr
        .!
                                                                                                                                   lll,l     l.lll ill llllil!illll lllll
                                                                                                                                                                       j':-
        ru                                                                                                                                                        _           ::--        ::
        f\-                                llIllili ill il ii lilli i i ll i lll rll I li I I
                                                                          i      i   I ii   i   I

        rt                                  1510 :ett tt0q ii5: 83:E 5l
        !.



C    FoLDANDTEARTHIswAy*                        i           Return Receipt (Form3811) Barcode                     COMPLETE THIS SECTION ON DELIVERY

              J                                                                                                                                                          ElAgent    IO
                                                                                                                                                                                    !o
              o
              J
                                                                                                                                                                                   ,t}
                                                                                                                                                                         EAddresseeJL
                                                      ilIiltiil iltill ii fiilii IllII illIiilillililI ilt                                                              FoiEii-e4L ;o)
              o                ft="                                                                                                                                                t(fi
              c                                        i51E:Ath 1!ilq eI5fr 8&fifi *il                                                                                  E%-- i_a
                                                                                                                                                                              ro
              o                ErE                                                                                     lf YES, enter delivery address below:            ENo          !()
                                                                                                                                                                                     :(l)
              C
              a.               OEY                                                                                                                                                   I(E
              J
                               UIE=                                                                                                                                                  is
              (cI
              T                f6H
                               lLJrr
                                                                                                                                                                                     !=
                                                                                                                                                                                      !o
              o
              C
                               tr<=                                                                                                                                                   :IE
                                                                                                                                                                                     .l or
              J                fi=c                                                                                                                                                  IL

              a                g8-<                 Benjarnin P. Campo, Esq.. SpecialAdminis                                                                                         IU'
             oo                                     Estate of Walford Dyer                                                                                                           JL
                                                                                                                                     Reference lnformation                           rO
             9.                                     90 Bridge Street, Suite 100
             E
              a                t*f;
                               Eo                   Westbrook, ME 04092
                                                                                                                        CS/MK Walford Dyer
                                                                                                                                                                                     !=
                                                                                                                                                                                     ie
              o                                                    (Form 3800) Article Number                                                                                        !    -\z
                                                i2. Certified Mail                                                      53062
              3.
              o                                 |
                                                i     -,,. ?ehb 110q el,5U ASfi[
                                                      1q1,q                                          e?
                                                                                                                                                                                     :E
                                                                                                                                                                                     r!
              o                                 I
                                                                                                                                                                                     ;l-
                                                !PS Form 3811, Facsimile, July 2015
                                                T
                                                                                                                                                        Domestic Return Beceipt !
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Friday, March 5, 2021 3:44 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a G a es & Lo go ia, LLC O e of the o tgage:Wil i gto Sa i gs Fu d So iet ,
FSB, d/ /a Ch istia a T ust, ot i di iduall ut as t ustee fo P etiu Mo tgage A uisitio T ust What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Sele e Fi a e LP
       Ri h o d A e ue, Suite      South
Housto , TX,        ‐
     ‐    ‐

‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Be ja i
Co su e Middle I itial/Middle Na e: P
Co su e Last a e:Ca po, Es ., Spe ial Ad i ist ato of the Estate of Walfo d D e
Co su e Suffi :
P ope t Add ess li e :     Plai s Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Lit hfield
P ope t Add ess State:
P ope t Add ess zip ode:ME
P ope t Add ess Cou t :Ke e e

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:  .        Co su e Add ess li e :    B idge St eet, Suite   Co su e Add ess
li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :West ook
Co su e Add ess State:ME
Co su e Add ess zip ode:




                                                       1
